Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 12 November 1790
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
George-town Nov. 12. 1790.

I inclose you some wheat which the President assures me from many years experience to be the very best kind he has ever seen. He spread it through the E[aster]n shore of Maryland several years ago, and it has ever be[en c]onsidered as the very best of the white wheat of that state so much celebrated. It is said to weigh 62. 63. 64. lb to the bushel. The grain, tho’ small, is always plump. The President is so excellent a farmer that I place full confidence in his recommendation. Will you be so good as to make George (under your directions and eye) set it out in distinct holes at proper distances so as to make the most seed from it possible? The richest ground in the garden will be best, and the partition fence they are to make will guard it. After harvest we will divide the produce. I imagine the rows should be far enough apart to admit them to go between them with the hoes for the purpose of weeding.—Wheat at Baltimore is at a French crown.—We are so far without any accident, and our horses as full and lively as the first day. Give my sincere love to the girls from, my dear Sir, Your’s affectionately,

Th: Jefferson

